DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
“means for tilting the laser relative to the longitudinal housing axis” in claim 2; 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “the meal material feed unit” should read “means for feeding a metal material”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “means for feeding metal material” in claim 1;
(ii) “means for moving the laser in the direction of the longitudinal housing axis” in claim 2; 
(iii) “means for tilting the laser relative to the longitudinal housing axis” in claim 2;
(iv) “means for reciprocation motions of the laser in the direction of the longitudinal housing axis” in claim 3;
(v) “means for tilting motions of the laser relative to the longitudinal housing axis in claim 3;
(vi) “means for linking the laser with the means for reciprocation motions of the laser” in claim 3;
(vii) “programmable means for connecting individually to each means for moving the laser in the direction of the longitudinal housing axis and each means for tilting the laser relative to the longitudinal housing axis for selectively controlling motions of each laser in the direction of the longitudinal housing axis and for selectively tilting the lasers relative to the longitudinal housing axis.” in claim 5;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) The specification does not disclose the corresponding structure of the metal material feed unit.
(ii) Claims 3 discloses the device for moving the laser comprising means for reciprocation motions of the laser in the direction of the longitudinal housing axis; means for tilting motions of the laser relative to the longitudinal housing axis; and means for linking the laser with the means for reciprocation motions of the laser and allowing the laser to move in the direction of the longitudinal housing axis and to tilt the laser relative to the longitudinal housing axis.
(iii) The specification does not disclose the corresponding structure of a device for tilting the laser relative to the longitudinal housing axis.
(iv) page 11, line 20 “This is achieved by providing the laser source with a mechanism for axial motions of the laser, i.e., with the voice coil actuator 35”;
(v) page 12, line 1 of the specification discloses “the mechanism 38 for tilting motions of the laser 36 may be represented by a piezo actuator”.
(vi) page 11, line 26 of the specification discloses “The articulation device 40 may be represented by a Hooke's joint or a cardan mechanism”.
(vii) page 12, line 26 of the specification discloses “The control system 44 contains a programmable device 46 such as a central processing unit (CPU) or a Graphics Processing Unit (GPU)”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation (i) “means for feeding metal material having a longitudinal axis in the direction of which the metal material is fed toward the substrate” in claim 1; (iii) “means for tilting the laser relative to the longitudinal housing axis” in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate of perform the claimed function. In particular, the specification does not disclose any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “means” is not adequate structure for performing the functions of feeding metal material and tilting the laser relative to the longitudinal housing axis, because they do not describe particular structures for performing the functions. 
	
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Regarding claim 1, the limitation “the direction of which the metal material is fed” is insufficient antecedent basis for this limitation in the claim, since claim 1 does not introduce a direction of which the metal material is fed.
For the purpose of examination, the limitation “the direction of which the metal material is fed” is interpreted to be a direction of which the metal material is fed.

Regarding claims 3-15, these claims are rejected due to its dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam (US 6,269,540).

    PNG
    media_image1.png
    565
    583
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    300
    356
    media_image2.png
    Greyscale

Regarding claim 1, Islam teaches an apparatus for 3D laser printing (see figure 1) for fusing a metal material with control of a melt pool formed on a substrate, the apparatus comprising: 
means for feeding metal material (central metal powder delivery tube 16) having a longitudinal axis in the direction of which the metal material is fed toward the substrate (See col.5, lines 38-39 “the tube 16 supplies powdered metal to the melted area of the workpiece”; Since an axis is only an imagination line of human, Examiner interpreted the metal material feeding direction is the axis, which is a vertical direction in reference Islam.);
a plurality of laser sources (laser nozzles 14), each laser source (laser nozzles 14) having a laser (see fig.1 and col.6, line 1,“The laser nozzles may each have a separate small laser”) with an optical axis (Since an axis is only an imagination line of human, Examiner interpreted the optical axis is the laser propagation path) and generating a laser beam, which propagates in the direction of the optical axis of the laser and is tilted relative to the longitudinal axis of means for feeding a metal material (See fig.1 and col.5, lines 18-21 “Each laser nozzle 14 is inclined inwardly so that the laser beam axes meet that of the delivery tube 16 at or close to a common location at the top of the workpiece.” The laser beam propagates in an axis that tilted relative to the longitudinal axis of the central metal powder delivery tube 16), the lasers (laser nozzles 14) being arranged symmetrically on at least one imaginary hemispherical surface having a center [Examiner’s note: the imaginary hemispherical surface is not an actual structure of the invention, and therefore the imaginary hemispherical surface is not further define the apparatus. See figs.1-2, the hemispherical surface is merely an imagination surface of human, laser nozzles 14 are arranged  symmetrically hemispherical surface defined by a human.], which lies on the longitudinal axis of the metal material feed unit(central metal powder delivery tube 16) [Examiner’s note: See figs.1-2, the center of the surface and the axis are define by a human, therefore the center of the surface can be defined to be lie on the longitudinal axis.], the laser beams intersecting the longitudinal axis of the means for feeding a metal material (central metal powder delivery tube 16) and focusing in the center of the imaginary hemispherical surface point, which coincides with the melting point of the metal material (See fig.1, the laser beams intersecting the longitudinal axis of central metal powder delivery tube 16 and coincides with the melting point of the metal material.); and
an object-formation table that supports the substrate on which a 3D laser printing object of a predetermined shape is formed and which possesses at least three degrees of freedom for motions relative to the longitudinal axis of the means for feeding a metal material and optical axes of the laser beams (See col.5, lines 27-34 “This head is fixed against movement in the horizontal plane, but is computer controlled to rise vertically as layers of material are built up on the workpiece. The head therefore provides a Z-axis component of movement, while the CNC controlled table provides horizontal movement of the disc in the X and Y directions as indicated, thus providing the necessary relative movement between the lasers and feed tube and the disk.” Since the table is configured to move in two axis, the movement of the table relative to the longitudinal axis of the material feed unit and optical axes of the laser beams is inherent more than 3 degrees.) 

Regarding claim 7, Islam teaches the metal material is selected from the group consisting of a metal wire and a metal powder.(See col.3, lines 56-60 “The stream of metal may be provided by a wire, the supply means being a wire guide. Usually however, the stream of metal will be a stream of metal powder delivered through a powder tube normal to the surface being built up or repaired.”)

Regarding claim 10, Islam teaches a through opening that is formed in the center of the imaginary hemispherical surface for passing the means for feeding a metal material  [Examiner’s note: the imaginary hemispherical surface is not an actual structure of the invention, and therefore the imaginary hemispherical surface is not further define the apparatus. See fig.1, central metal powder delivery tube 16 is inherently comprising a through opening for feeding material.)

Regarding claim 13, Islam teaches the laser sources are divided into separate groups, wherein each group is arranged on a separate concentric circle on the imaginary hemispherical surface, each concentric circle being formed in a plane perpendicular to the longitudinal axis in the direction of which the metal material is fed [Examiner’s note: See fig,1 of Isalam, the laser sources can be defined to be separate group and each group is arranged on a separate concentric circle on the imaginary hemispherical surface, each concentric circle being formed in a plane perpendicular to the longitudinal axis in the direction of which the metal material is fed by operator. This limitation does not further define the apparatus structurally or functionally.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Brown (US 2019/0118481).
Regarding claim 2, Islam teaches each laser source (laser nozzles 14) comprises: a longitudinal housing having a longitudinal housing axis and containing the laser source having the optical axis aligned with the longitudinal housing axis (See fig.1, the laser nozzle 14 comprises a longitudinal housing and containing a laser).
Islam does not explicitly teach the longitudinal housing containing: means for moving the laser in the direction of the longitudinal housing axis; means for tilting the laser relative to the longitudinal housing axis; and a laser beam focusing lens that focuses the laser beam in a focal point at a given distance from the focusing lens.
However, Brown teaches in the same field of endeavor of an additive manufacturing device comprising multiple lasers (laser modules 105 a, 105 b, 105 c and 105 d and corresponding optical module 106 a, 106 b, 106 c, 106 d), and each laser comprises a longitudinal housing (See fig.1, the housing of laser modules 105 a, 105 b, 105 c and 105 d and corresponding optical module 106 a, 106 b, 106 c, 106 d), the longitudinal housing containing: means (beam splitter 122) for moving the laser in the direction of a longitudinal housing axis (See fig.1, beam splitter 122 is configured to direct the laser in a direction the longitudinal housing axis.); means (steering optics 121) for tilting the laser relative to the longitudinal housing axis (See fig.1, steering optics 121 are configured to tilt the laser relative to the housing); and a laser beam focusing lens (focusing optics 120) that focuses the laser beam in a focal point at a given distance from the focusing lens (See fig.1, focusing optics 120 is configured to focus laser in a focal point.).

    PNG
    media_image3.png
    705
    556
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the lasers of Islam with the laser modules and optical module as taught by Brown, in order to provide a desired laser that capable to direct and focus the laser beam to a specific point, since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 14, the modification of Islam and Brown teaches	the laser sources are divided into separate groups, wherein each group is arranged on a separate concentric circle on the imaginary hemispherical surface, each concentric circle being formed in a plane perpendicular to the longitudinal axis in the direction of which the metal material is fed [Examiner’s note: See fig,1 of Isalam, the laser sources can be defined to be separate group and each group is arranged on a separate concentric circle on the imaginary hemispherical surface, each concentric circle being formed in a plane perpendicular to the longitudinal axis in the direction of which the metal material is fed by operator. This limitation does not further define the apparatus structurally or functionally.]

Allowable Subject Matter
Claims 3-6, 8-9, 11-12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references alone or in combination does not teach the limitation in claims 3 and 5.

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112 (a), applicant amended claim 2 filed on 09/23/2022, which overcome the rejection. Therefore the  claim rejection under 35 U.S.C. 112 (a) is withdrawn.
With respect to the claim rejection regarding the limitation “wherein each laser unit” under 35 U.S.C. 112 (b), applicant amended claim 2 filed on 09/23/2022, which overcome the rejection. Therefore this claim rejection under 35 U.S.C. 112 (b) is withdrawn.

Response to Arguments
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
1) For the drawing objection, the means for tilting the laser relative to the longitudinal housing axis is shown in Fig. 3 as a piezo-actuator 38.
2) “The Examiner rejects the applicants' claims based on 35 U.S.C. 102(a)(1) as anticipated by Islam (US 6,269,540) and as obvious over Islam in view of Brown (US 2019/0118481). May we not agree with the Examiner regarding the rejection on the basis of lack of novelty and because of obviousness.”  

Examiner respectfully response: 
1) The drawing only shows the limitation “means for tilting motions of the laser relative to the longitudinal housing axis” in claim 3, which is element 38 in figure 3. 
2) From the remarks, applicant argues that the examiner has not established the obviousness of the rejection based on 35 U.S.C. 102(a)(1).  The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  
Furthermore, Applicant’s arguments apply to the claims as amended, which are addressed in the office rejection under 35 USC §102 above.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. In addition, applicant admitted the hemisphere surface is an imaginary surface. Therefore the imaginary hemispherical surface is not an actual structure of the invention and not further define the apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Primary Examiner, Art Unit 3761